DETAILED ACTION
	This is in response to the application filed on June 12th 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 9/22/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “245”, “250”, “255”, “260”, “265”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Trivelpiece et al. US 2015/0287295 A1.

Regarding claim 1, Trivelpiece discloses:
receiving sensor data from a set of sensors, each sensor in the set of sensors configured to sense a physical quantity in an environment (receive data from sensors – see Fig. 1, Fig. 4 step 52, and paragraphs 9, 29);
based on the sensor data, determining a set of configurations for a set of smart devices, wherein the set of smart devices comprises a set of smart emergency devices installed in a building, each smart emergency device in the set of smart emergency devices configured to provide emergency exit information to guide exiting the building (analyze sensor data to determine instructions to provide to exit signs – Fig. 4, steps 54-56, paragraph 41; and smart emergency exit signs are connected via network – paragraphs 6, 8 and Fig. 2; also see paragraphs 30-32); and
sending the set of configurations to the set of smart devices (Fig. 4 step 58, paragraph 42).

Regarding claim 2, Trivelpiece discloses instructions to provide information indicating whether an exit is safe to use (arrows indicate safe/unsafe exits – Fig. 2, paragraphs 5-6).

Regarding claim 3, Trivelpiece discloses the set of sensors comprise a fire sensor configured to sense the presence of fire (fire sensor – paragraphs 9, 35).

Regarding claim 4, Trivelpiece discloses sending the set of configurations to a set of system interface devices (gateways are equivalent to system interface devices – see Fig. 1), each system interface device in the set of system interface devices configured to receive a particular configuration and configure a smart device in the set of smart devices based on the particular configuration (interface devices forward configuration instructions to smart emergency signs, thereby “configuring” a smart device from the set of smart devices – see Fig. 1 and Fig. 4 step 58, paragraphs 41-42).

	Regarding claim 6, Trivelpiece discloses receiving the sensor data from a system interface device configured to receive the sensor data from the set of sensors (sensors connected to gateway – Fig. 1, paragraphs 19-21).

	Regarding claim 7, Trivelpiece discloses the system interface is configured to receive the sensor data from a sensor interface configured to receive the sensor data from the set of sensors (sensors have network interface to provide data over the network – see Figs. 1, 5 and paragraph 21).

	Regarding claims 8-11 and 13-14, they are method claims that correspond to the non-transitory medium of claims 1-4 and 6-7 respectively.  Therefore, they are rejected for the same reasons.

	Regarding claims 15-18 and 20, they are system claims that correspond to the previously presented claims.  Since Trivelpiece teaches a system for performing the claimed subject matter (see Fig. 1), these claims are rejected for the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece in view of one of ordinary skill in the art.

Regarding claims 5, 12 and 19, Trivelpiece discloses mappings between sets of sensor data and sets of configurations for the set of smart devices; identifying a particular set of sensor data that matches the received sensor data; and using a particular set of configurations in the sets of configurations to which the particular set of sensor data maps as the set of configurations for the set of smart devices (analyze sensor data to determine appropriate action and sending associated configurations to smart devices – see Fig. 4 steps 56-58 and paragraphs 41-42).
Trivelpiece does not explicitly disclose performing a lookup on a table but this would have been obvious to one of ordinary skill in the art as using a table to store mappings is so well-known in the art that it is capable of instant and unquestionable demonstration (see pertinent art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivelpiece to use a table as it is commonly known in the art.  This would have resulted in the claimed feature of using a table to lookup mappings between data sets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Boettcher et al. US 2016/0189505 A1 discloses a sensor system that can detect emergency event and provide information to display regarding the emergency (abstract, Fig. 6).
Couch et al. US 2018/0042083 A1 discloses a system for automatically managing emergency lighting (abstract).
Tabe US 2015/0187192 A1 discloses an emergency sensor system that receives sensor data and provides emergency information in response (abstract).
Chew US 2018/0095524 A1 discloses using sensor readings to perform a lookup in a table and selecting a configuration that matches (paragraph 28).
Vance US 2005/0245204 A1 discloses sensors provide data and dynamically adjusting configuration in response to sensor data (abstract).  Specifically, the configuration is selected “using a lookup table” that correlates configurations with sensor states (see paragraph 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975